Title: To Benjamin Franklin from William Churchill Houston, 9 February 1780
From: Houston, William Churchill
To: Franklin, Benjamin


Sir
Philada. 9 February 1780
I take the Liberty of troubling you with the enclosed Letters to put them in the Way of reaching the several Persons to whom they are addressed, being assurred you will excuse it.
A Plan at this Time lies before Congress for establishing regular Packets to France which bids fairer to be attended with Success and Execution than any hitherto attempted or projected. It is to be hoped when this is carried into Effect, the Court of France will adopt a similar Measure. The Connection and Intercourse between the two Nations require such an Establishment, and will also be greatly promoted by it. Should this take Place, the Committee of Foreign Affairs will not find it so difficult to communicate constantly with the Gentlemen who manage the Interests of the Union abroad. It is to be lamented that so great a Slackness has prevailed in this respect hitherto, it being indeed difficult to find Conveyances every way suitable, but the proper Improvement has not been made in many Cases even of such as offered.
I have no Wish to increase Your Excellency’s Labour of Correspondence, but beg Leave to mention that I would willingly endeavour to make your Intelligence more frequent, if agreeable to you, being satisfied that the publick Interest may derive Advantage from the regular Communication of Facts though unattended with reflections.
By Dispatches dated 22 December last from General Lincoln at Charlestown in South Carolina we are informed that the Enemy are quiet in the Town of Savanna and it’s Environs, and have not made any Irruptions into the Country as was apprehended. From this I am led to beleive that they suffered more deeply than we supposed when the Town was attempted by the allied Forces under the Command of Count D’Estaing and General Lincoln. It is also mentioned that the Spaniards have attacked the English Settlements on the Mississippi, and made nine Hundred Prisoners, and that an Expedition from the Havanna was shortly expected to proceed against Pensacola or St Augustine. A large Detachment is ordered from the main Army in New Jersey into the Southern Country, so that in all Probability Things will go well there. Vigorous Preparations are making on our Part for the ensuing Campaign. The Enemy since the Evacuation of Rhode-Island possess only York-Island and the two adjacent, and have about the End of last Year embarked six or eight Thousand Men for the Southward or the West-Indies, perhaps both.
I beg Leave to request, Sir, you will be so good as to procure me the Nautical Almanack for 1780 and 81 published in London under the Direction of the Comissioners of Longitude and which, I suppose, can be had in Paris. It is not to be bo’t here, and I had rather give any Price than be without it. I will answer your Bill to any Person in this City, and acknowledge the Kindness by any Services in my Power.
I am, Sir Your Excellency’s most obedt Servant
William Ch Houston
His Excelly Benj Franklin Esqr
 Endorsed: Mr Houston